DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein the one wrapper extends over a full length of three adjacent sides of the group of diapers or similar individual products, wherein the one wrapper has a first section that runs along the top side…or the bottom 
For the purpose of examination, the one wrapper will be considered to include a first section that runs along the full length of the top side or the bottom side, and a second section and a third section that run along the full length of the left side and the right side. 
Claim 12 recites the limitation “wherein the one wrapper extends over a full length of three adjacent sides of the group of diapers or similar individual products, wherein the one wrapper has a first section that runs along the top side…or the bottom side… and a fourth section and a fifth section that run along the front side and the rear side” in lines 15-20.
However, it is not clear whether there is a relationship between the three adjacent sides along which the wrapper extends and the top side, front side and rear side along which the first section, fourth section and fifth section run. Accordingly, the claim is rendered indefinite as the structure intended by the language of the claim is not clear. 
Additionally, recitation of a fourth section and a fifth section suggests that the wrapper also include a second section and a third section. However, the claim fails to define a second section and a third section. Accordingly, it is not clear whether the 
For the purpose of examination, the one wrapper will be considered to include a first section that runs along the full length of the top side or the bottom side, and a second section and a third section that run along the full length of the front side and the rear side.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayer et al. (US 3,425,544 A, hereinafter Ayer).
Regarding claim 11, Ayer teaches a packaged product (20A) comprising: 
a plurality of similar individual products (22A) combined into a group (FIG. 3), wherein the individual products have one or both of a shape in which at least one side is corrugated, inclined, curved or otherwise uneven and an anisotropic structure or an anisotropic construction, wherein the group of similar individual products has a top side, a bottom side opposite said top side, a left side, a right side, a front side, and a rear side opposite said front side; and 

a plastic bag (24A) which accommodates the group of similar individual products, and 
a stiffening element (37A) which is provided in the plastic bag, wherein the stiffening element is manufactured from a material having a higher stiffness than the plastic bag (column 3 lines 48-50, 61-66),
wherein the stiffening element is designed as exactly one wrapper which partially surrounds the group of similar individual products (FIG. 3, 4),
wherein the one wrapper is unclosed (FIG. 3) and has two free ends (48),
wherein the one wrapper extends over a full length of three adjacent sides of the group of similar individual products,
wherein the one wrapper has a first section (28A) that runs along the full length of the bottom side of the group of similar individual products, and a second section (30A) and a third section (30A) that run along the full length of the left side and the right side of the group of similar individual products that are arranged on the left and right during a removal or during regular use,
wherein at least the first section of the one wrapper has a width which corresponds to a width of the bottom side of the group of similar individual products (FIG. 3, 4),
wherein the at least the first section of the one wrapper is provided with at least one wing (29A), wherein the at least one wing extends at least partially over the front side or the rear side of the group of similar individual products, and

Regarding claim 12, Ayer teaches a packaged product (20A) comprising: 
a plurality of similar individual products (22A) combined into a group (FIG. 3), wherein the individual products have one or both of a shape in which at least one side is corrugated, inclined, curved or otherwise uneven and an anisotropic structure or an anisotropic construction, wherein the group of similar individual products has a top side, a bottom side opposite said top side, a left side, a right side, a front side, and a rear side opposite said front side; and 
a packaging unit, the packaging unit comprising:
a plastic bag (24A) which accommodates the group of similar individual products, and 
a stiffening element (37A) which is provided in the plastic bag, wherein the stiffening element is manufactured from a material having a higher stiffness than the plastic bag (column 3 lines 48-50, 61-66),
wherein the stiffening element is designed as exactly one wrapper which partially surrounds the group of similar individual products (FIG. 3, 4),
wherein the one wrapper is unclosed (FIG. 3) and has two free ends (48),
wherein the one wrapper extends over a full length of three adjacent sides of the group of similar individual products,

wherein said first section of the one wrapper has a width which corresponds to a width of the bottom side of the group of similar individual products (FIG. 3, 4),
wherein said first section of the one wrapper is provided with at least one wing (30A), wherein the at least one wing extends at least partially over the left side or the right side of the group of similar individual products, and
wherein the two free ends (48) of the one wrapper are bent (at 50, 51) over the top side (FIG. 3), opposite said first section, of the group of similar individual products (column 2 lines 51-72, column 3 lines 48-66, column 4 lines 67-75, column 5 lines 1-57 and FIG. 3, 4).  
Response to Arguments
Applicant’s arguments filed January 12, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734